Title: From John Adams to Rev. John Disney, 9 November 1807
From: Adams, John
To: Disney, Rev. John



Dear Sir,
Quincy near Boston Novber. 9th. 1807.

I was agreably surprised, the last week on receiving a very kind and obliging letter from you, dated at the Hide near Inglestone the 24th. of Augst. a seat where I had formerly passed many agreable hours with a Gentleman whom I esteemed as a man of sense and letters and as a Friend of Liberty and Humanity.—It is true that several Letters have passed between me and Mr. Brand Hollis: I have but a confused recollection of their Contents, and if I preserved any Copies of mine, which I cannot determine by my memory, I have not time at present to search for them among my old papers and Letter Books long since laid aside; I have no hesitation however to confide to your discretion, to make any use of them you may think proper.—Mrs. Adams desires me to say to you, that she has  so much respect for your Judgment that she is willing you should make what use you please of hers, though she had no remembrance of any part of what they contain and had even forgotten, that she had ever written—to Mr. Hollis.—Had not the French Revolution prevented; you would have found a more numerous Collection of Letters from me to Mr. Hollis.—That terrible event and the furious spirit of Party which it diffused through, rendered all Correspondence useless and in my situation dangerous both to me and my Friend.
As it was impossible to write freely, I determined not to write at all —and consequently discontinued all Correspondance with any part of Europe: This I considered as a Misfortune, as it certainly was a great Mortification and self denial to me.—From the first symptoms of a Revolution in France, even from the first assembly of the Notables, I dreaded the Consequences not only to that Nation but to England and all Europe as well America and have never had any other but one opinion of it from that time to this—I knew the Men who were to be foremost in it, and that they had neither Experience among a free People nor any correct notions of a free Government.
As it has been the most cruel—so it might be made the most instructive Example that has occured in the History of the World, but unhappily I see no disposition to make the proper inferences from it.—If Atheism and Infidelity if superstition and Hipocricy; if Corruption and Immorality, if Despotism and Arbitrary Power, if the Aristrocracy of Birth and Wealth, if the cruel, bloody and merciless spirit of Democracy, should fall into Disgrace in Consequence of it, and a well regulated mixed Government, come into Esteem, Mankind might derive a Consolation for the many inexpressible horrors of it.—But I see no apperiance of any such Things—I see nothing but false inferences drawn from it in any Country. It is to be wished that when a calmer time shall come, more independent and sagacious Reflections may be made upon it.—But in General Mankind will not tolerate, free and upright discussions on the subject of Government—
The situation of our two Countries is a source of Grief to me: not that I am very apprehensive of an immediate War: but discussions and Resentments are afloat, which will produce injuries and offences, and keep alive a spirit of Ill will on both sides——France wishes us at War with England, and England wishes us at War with France—I am for good will to all nations, and see no reason why we should be subservient to any.—Some pretended Friends of England however took offence at my impartiality, and contributed to throw all power into the hands of Men who were not so impartial as I was.—I have not so much knowledge of Mr. Buckminster as I hope to have soon.—He is a young Gentleman who stands at least as high in the Estimation of his Country as any one of his age——He is much pleased with his Visit at the Hide and is gratefull for your Attention to him.—He Delivered me a message from your Gardner, with which I was much pleased, as I was with him and his family, when I was at Mr. Hollis’s seat. Please to present my regards to him—I rejoice, that my Countrymen the two Pine Trees, together with the Garden and seat of my Friend Hollis are in the Hands of so worthy and finally a keeper, and that they, (the garden and seat I mean) may long remain a Comfort and an honour to yourself and Family is the wish of mine as well as of your obliged Friend /  and servant

J. A.